DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on September 23, 2021 is acknowledged.

Claim 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Gross (US Pub 20190375679).
Regarding claims 1-5, 8, 11 and 16: Gross teaches a glass article comprising LAS glass produced by a single stage tempering process (see 0259 for example), the glass article comprising the features shown below (Figure 1, 0164-0166).


    PNG
    media_image1.png
    440
    775
    media_image1.png
    Greyscale

	An exemplary stress profile in the compressive regions above can be that shown below (see 0259, Figure 6) meeting all the conditions claimed.


    PNG
    media_image2.png
    671
    866
    media_image2.png
    Greyscale

Regarding claims 6-7, 12-13 and 14: As shown above, the first segment will has a first slope and the second segment has a second slope and wherein the absolute value of the first is greater than that of the second. Additionally, with a fair reading of the Graph, the absolute value of the first and second slopes are calculated and the claimed ranges are considered to be met.  For example, see below;

    PNG
    media_image3.png
    671
    866
    media_image3.png
    Greyscale

Regarding claims 9 and 15: The compression depths are the result of sodium and potassium permeation (see 0259 where they disclose exchanging ions in the glass for sodium and potassium) wherein the concentration/permeation of ions having the larger radius (one having ordinary skill would know is the K) is greater at the shallower depth (i.e. transition point depth) and the concentration/permeation of the smaller ion (Na) is higher to the deeper depth (i.e. first compression depth) (see 0169). 
Regarding claims 10 and 17: Gross does not explicitly disclose their glass article exhibiting the properties recited when tested as claimed, however, given that Gross’ glass meets that of Applicants’, one having ordinary skill would reasonably conclude the same properties when treated similarly to be obtained absent an evidentiary showing to the contrary (MPEP 2112). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        /LAUREN R COLGAN/Primary Examiner, Art Unit 1784